UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1290



LAURA IBANEZ,

                                              Plaintiff - Appellant,

          versus


VERIZON VIRGINIA, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1103-A)


Submitted:   October 29, 2003             Decided:   December 3, 2003


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura Ibanez, Appellant Pro Se. Lori Jean Searcy, HOGAN & HARTSON,
L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Laura Ibanez appeals the district court’s order granting

summary judgment for Verizon Virginia, Incorporated, in Ibanez’s

employment discrimination action.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court. See Ibanez v. Verizon Virginia, Inc.,

No. CA-02-1103-A (E.D. Va. filed Feb. 25, 2003 & entered Feb. 26,

2003). Although we grant Ibanez’s motion to file a pro se appendix,

we deny her motions to file a formal brief and for oral argument.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2